Citation Nr: 0605982	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  05-30 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease including as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

A motion to advance this case on the Board's docket was 
granted by the Board on February 16, 2006, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDING OF FACT

The veteran's peripheral vascular disease is not related to 
service or to a service-connected disability.


CONCLUSION OF LAW

Peripheral vascular disease was not incurred in or aggravated 
by service and is not causally related to service-connected 
disability. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of peripheral vascular disease is factually shown 
during service.  The Board concludes it was not.  

The service medical records are absent a diagnosis of 
peripheral vascular disease during service.  On the clinical 
examination for separation from service, the only significent 
problems noted on the veteran's separation examination were 
healed scar on the right side, mild varicose veins of the 
right leg, and healed chronic ulcerations scars of the right 
leg on basis of varicosities.  Thus, there is no medical 
evidence that shows that the veteran suffered from peripheral 
vascular disease during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a).  Peripheral vascular disease can be service-
connected on such a basis.  However, there are no medical 
records in the claims file which would indicate that the 
veteran was diagnosed with peripheral vascular disease within 
a year after his discharge from service.  The first diagnosis 
of peripheral vascular disease in the claims folder is 
contained in a February 1998 request for extra depth shoes 
for the veteran.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1946 and 
1998, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has peripheral vascular disease.  

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.  The veteran contends that 
the right leg ulcer suffered in service is a sign of 
peripheral vascular disease.  However, a medical opinion was 
requested from a VA physician regarding the likelihood that 
the veteran's peripheral vascular disease is related to 
service.  The August 2004 VA examiner stated, "... it is less 
likely than not, that the ulceration on [the veteran's] right 
foot, during active military duty was the first manifestation 
of his present peripheral vascular disease.  The notes 
indicate that he had varicose vein ulceration and that is 
venous complication, not an arterial complication.  At his 
young age, during his active military duty, it would be 
almost unheard of to have significant peripheral arterial 
insufficiency.  It is more likely than not, that his 
peripheral arterial insufficiency is a result of a 
combination of his long standing hypertension and his smoking 
history, in my opinion."  As no medical professional has 
ever related this condition to the veteran's military 
service, service connection on a direct basis is not 
warranted.

The veteran has also contended that the peripheral vascular 
disease is secondary to a service-connected stab wound to the 
right posterior flank.  


Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In Allen, the United States Court 
of Appeals for Veterans Claims (Court) indicated that the 
term "disability" as used in 38 U.S.C.A. § 1110 "... 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  The 
Court then concluded that "... pursuant to § 1110 and § 
3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

However, there is no competent medical evidence of such a 
relationship, and the veteran has neither submitted any 
competent evidence to that effect, nor indicated that any 
such evidence exists and is available.  In fact, the May 2004 
VA examiner stated, "[the veteran] states that he has poor 
circulation in his right lower extremity and, indeed, he 
carried the diagnosis of peripheral vascular disease. .... 
Obviously, peripheral vascular disease cannot be a 
complication of a scar high up in the right flank area."  
The August 2004 VA examiner, after a review of the claims 
folder and examination of the veteran, stated, "In my 
opinion, it is less likely than not, that the veteran's 
arterial insufficiency (PVD), is in anyway, related to the 
scars incurred during active military duty.  Scars do not 
cause peripheral vascular disease."  The Board also notes a 
prior examination done in 1999 to evaluate the disability due 
to the flank scar noted that the in-service stab wound did 
not affect the nerves or arteries.  

There is no medical evidence or opinions to the contrary. 
Without competent evidence of a nexus between the veteran's 
peripheral vascular disease and the service-connected right 
flank scar, secondary service connection for peripheral 
vascular disease is not warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim that his peripheral 
vascular disease is related to service or to a service-
connected disability.  There is not an approximate balance of 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in June 2005.  That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter specifically told the claimant 
to provide any relevant evidence in his possession.  
Moreover, there is no allegation from the claimant that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of the claim.  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2005 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
SOC was provided to the veteran in September 2005.  Not only 
has he been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examination to obtain an 
opinion as to whether his peripheral vascular disease can be 
directly attributed to service or to a service-connected 
disability.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for peripheral vascular 
disease including as secondary to service-connected 
disability is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


